



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Corby, 2016 ONCA 40

DATE: 20160115

DOCKET: C56852

Feldman, Hourigan and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Wayne Corby

Appellant

Wayne Corby, in person

Yoni S. Rahamim, duty counsel

Roger A. Pinnock, for the respondent

Heard and released orally: January 11, 2016

On appeal from the sentence imposed on March 5, 2013 by
    Justice D.T. Vyse of the Ontario Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

We see no error in the sentencing judges order. The sentencing judge
    properly exercised his discretion to order as optional conditions of the
    appellants probation under s. 732.1(3)(b) of the Criminal Code that the
    appellant remain in Ontario unless written permission to go outside Ontario is
    obtained from the court or his probation officer, and that he report weekly
    unless his probation officer directs him to report less frequently.

[2]

This was not to banish the appellant from the province of British
    Columbia as he alleges, but to monitor the appellant and ensure that he
    complies with the terms of his probation. This was particularly necessary
    because it was due to the appellant being outside of Ontario that he committed
    the breach of the probation order that formed the basis for his conviction.

[3]

Moreover, the appellants mobility rights are not unduly restricted
    because he can ask for permission of the court or his probation officer to
    leave the jurisdiction.

[4]

Further, if within the six weeks left on the order, the appellant wishes
    to do so, he can seek a variation of the weekly reporting condition from the
    court or from his probation officer.

[5]

For these reasons, the appeal is dismissed.

K.
    Feldman J.A.

C.W.
    Hourigan J.A.

L.B.
    Roberts J.A.


